Colcock, J.
In this case a new trial must be granted, for the jury have by their verdict established the right of the plaintiff to recover, and if he has a right to recover he ought to have' the value of the property lost.
Where evidence is of a doubtful character, or where “ there is a conflict among the witnesses of the plaintiff and ’ defendant, the juries are the proper persons to decide. But. they have no such arbitrary and capricious power as to give to a citizen one cent for property indisputably proved to be worth five hundred or one thousand dollars.